Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-30 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to methods, devices and systems for wireless communication, and particularly for address translation during multi-link operation in a wireless local area network (WLAN).
Prior arts were found for the independent claims as follows:
Minyoung Park et al. (US 2014/0056209 A1)
Juhyung Son et al. (US 2018/0235002 A1)
 	Park discloses logic may enable client devices or access points to relay medium access control (MAC) frames through a Wireless Fidelity (Wi-Fi) Direct network such as a network of Peer-to-Peer (P2P) connections to extend the wireless range of the devices or access points beyond the transmission range of the individual devices or access points.
 Son discloses a wireless communication method and a wireless communication terminal in a high-density environment including an overlapped basic service set.

	Applicant uniquely claimed the below distinct features in independent claims 1, 9, 18 and 25 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for wireless communication by an access point (AP), comprising: 
establishing one or more wireless communication links with a station (STA) including a first wireless communication link; 
determining that the STA is capable of multiple simultaneous wireless communication links including the first wireless communication link; 
receiving, via the first wireless communication link, a first frame including a first address field that includes a first link media access control (MAC) address, the first link MAC address being associated with the STA; 
determining that the STA is associated with a first network MAC address based on the first link MAC address and the determination that the STA is capable of multiple simultaneous wireless communication links;
removing the first link MAC address from the first address field of the first frame; inserting the first network MAC address of the STA in a second address field of the first frame; and 
transmitting the first frame with the first network MAC address in the second address field to a first local area network (LAN) device.
 	Claim 9:
 	A method for wireless communication by an access point (AP), comprising: 
establishing a plurality of wireless communication links with a station (STA) including a first wireless communication link and a second wireless communication link; 
determining that the STA is capable of multiple simultaneous wireless communication links including the first wireless communication link and the second wireless communication link; 
receiving, from a first local area network (LAN) device, a first frame including a first address field that includes a first network media access control (MAC) address associated with the STA; 
selecting the first wireless communication link from the plurality of wireless communication links for transmitting the first frame to the STA; 
determining a first link MAC address of the STA based on the first network MAC address and the determination that the STA is capable of multiple simultaneous wireless communication links, the first link MAC address being associated with the first wireless communication link; 
removing the first network MAC address of the STA from the first address field of the first frame; 
inserting the first link MAC address of the STA in a second address field of the first frame; and 
transmitting, via the first wireless communication link, the first frame with the first link MAC address in the second address field to the STA.
	Claim 18:
 	An access point (AP) comprising: 
at least one modem; 
at least one processor communicatively coupled with the at least one modem; and 
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations for wireless communications, the processor-readable code configured to 
establish one or more wireless communication links with a station (STA) including a first wireless communication link, 
determine that the STA is capable of multiple simultaneous wireless communication links including the first wireless communication link; 
receive, via the first wireless communication link, a first frame including a first address field that includes a first link media access control (MAC) address, the first link MAC address being associated with the STA, 
determine that the STA is associated with a first network MAC address based on the first link MAC address and the determination that the STA is capable of multiple simultaneous wireless communication links, 
remove the first link MAC address from the first address field of the first frame; 
insert the first network MAC address of the STA in a second address field of the first frame, and 
transmit the first frame with the first network MAC address in the second address field to a first local area network (LAN) device.
	Claim 25:
 	An access point (AP) comprising: 
at least one modem; 
at least one processor communicatively coupled with the at least one modem; and 
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations for wireless communications, the processor-readable code configured to: 
establish a plurality of wireless communication links with a station (STA) including a first wireless communication link and a second wireless communication link; 
determine that the STA is capable of multiple simultaneous wireless communication links including the first wireless communication link and the second wireless communication link; 
receive, from a first local area network (LAN) device, a first frame including a first address field that includes a first network MAC address associated with the STA; 
select the first wireless communication link from the plurality of wireless communication links for transmitting the first frame to the STA; 
determine a first link MAC address of the STA based on the first network MAC address and the determination that the STA is capable of multiple simultaneous wireless communication links, the first link MAC address being associated with the first wireless communication link; 
remove the first network MAC address of the STA from the first address field of the first frame; 
insert the first link MAC address of the STA in a second address field of the first frame; and 
transmit, via the first wireless communication link, the first frame with the first link MAC address in the second address field to the STA.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412